Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 8/25/21 is acknowledged.  The traversal is on the ground(s) that in anticipation of the possibility of rejoinder on the premise that some of the other claims may be amended to include the same limitations of those found in the independent claim currently elected, then those claims should likewise be allowable .  This is not found persuasive because the claims may be amended in the future is not proper grounds for traversing nor establishing that the restriction improper.
The requirement is still deemed proper and is therefore made FINAL.
Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.
Prior rejections not repeated herein have been withdrawn. 
As to the rejection based upon Giri, applicant states “that the electrodes disclosed by Giri are used as a sensor and not for forming an electric field for electroporation of cells. The electric field strength used in the present invention will be higher than the electric field strength that would be used for the sensor disclosed by Giri. The present specification explains in paragraph [0016] that a sufficiently strong electric field can cause pores in the cell membrane to enlarge, but that if the electric field is too strong then it can cause permanent damage to the cells. In order to avoid damage to cells, the sensor of the device disclosed by Giri would likely be m to 10 V/m. Giri does not teach a voltage or an electric field strength in this range. Therefore, Giri does not anticipate claim 1.”
The examiner disagrees. Claim 1 is directed to an apparatus/device not a process of use. The claim must be distinguished from the prior art relative to the positively claimed structures. Applicant does not assert that the reference does not disclose any specific claimed structure. Instead, applicant’s arguments are based upon intended use and applicant’s speculation of how the device of Giri would likely be operated. An owner, possessor, purchaser, etc. of applicants device would not be required to use the device in any method at all including that as intended by applicant. The device is not limited to only those envisioned by applicant. Furthermore, it is noted that applied voltage and an electric filed are not structures. There is no voltage source claimed as being connected to electrodes and supplying and voltage and the recited “generating…” clause is directed to a method step. See further remarks herein directed to such, that are incorporated here by reference. Therefore, the rejection based upon Giri is hereby maintained. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	It is noted that although a microfluidic cellular membrane is mentioned in the in the preamble of claim 1, no such membrane is positively claimed as an element of the invention. Furthermore, the claim mentions fluid and no fluid is positively claimed as an element of the invention. The membrane and fluid are considered as articles and/or materials intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	It is noted that the claims are directed to a device not a process of use. Any intended process of use with unclaimed articles and materials does not for structural elements of the claimed device.   The device is not required to be used in any method at all including any that may be intended by applicant. The device of claim 1 is defined by a microfluidic channel, pair (2) of electrodes, and a bidirectional pump.
	Although the fluid is positively claimed in claim 1, it is noted that term fluid means liquid and/or gas. In this case, it is presumed that applicant is referring to a liquid. 
	It is noted that applied voltage is not structure  and furthermore the claim is directed to an apparatus not a process of use. The electrodes are not currently generating any electric field. 
	It is noted that term “portion” is not defined by any structural boundaries as for one to determine where such portions begin and end. One can choose to call any portion of the channel a “pumping portion” any portion of the channel to which one may elect to apply an electric field, an electric field portion. 
	It is noted that the “to move fluid…” clause of claim 3 and “to eject…” clause of claim 4 are directed to intended use of the device with the unclaimed fluid. 
	It is noted that the wherein clause of claim 8, does not provide for any further structural element of the pump. The clause is directed to an intended, possible use of the pump relative to the unclaimed, unspecified fluid. As previously noted above, the claims are directed  to a device not a process of use relative to some unclaimed fluid.    	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, although voltage is not structure it is unclear how the electrodes have an applied voltage as recited because there is no voltage source connected to the electrodes claimed as an element of the invention . Furthermore, is noted that the electrodes are not currently performing any step of “generating an electric field”. The method step does not further structurally limit the electrodes. Furthermore, it is unclear what is the structural nexus/connectivity of the channel and the electrodes. As presently drafted, the electrodes are not required to be connected to the channel nor pump. Just because an intended use of the electrodes is recited in the claim, this does not require the electrodes to be structurally connected to the channel.  
Claim 5 recites the limitation "the direction of fluid flow" in the last line.  There is insufficient antecedent basis for this limitation in the claim. As noted above the claims are directed to an apparatus not a process of use. However, it is noted that the claims do not provide for any specific direction relative to any structures. If applicant if applicant intends for the pump to be capable of pumping fluid to/from and/or between other specific claimed elements or locations along a length of the channel, then it is suggested that claims be amended to provide for a definitive/determinable direction of flow. See also the phrase “positioned over” does not require there to be any structural connection between the channel and the electrodes. Structures that are not connected do not define a single device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Giri et al., US 2018/0021777.
  	Giri discloses a device for moving fluid in channels. Chip 30 comprises a substrate 32 in which is formed a microfluidic reservoir 34, a microfluidic channel 36 (channel) and a micro-fabricated integrated sensor 38. (paragraph 0028, Figure 1). In one implementation, sensor 38 comprises an electrically charged high side electrode and a low side electrode (electrode pair) formed within or integrated within a surface of channel 36 within constriction 40. (paragraph 0032)
In one implementation, pump 160 comprises a thermal resistor, wherein pulses of electrical current passing through the thermal resistor causes thermal resistor to produce heat, heating adjacent fluid to a temperature above a nucleation energy of the adjacent fluid to create a vapor bubble which forcefully expels fluid through discharge passage 162 into discharge reservoir 156. Upon collapse of the bubble, negative pressure draws fluid from microfluidic reservoir 34 into channel 36 and across constriction 40 and sensor 38 to occupy the prior volume of the collapsed bubble. (integrated, bidirectional, thermal resistor; paragraphs 0037, 54, 59, 63).

As to claim 8, as indicated by broken arrow 44, in one implementation, channel 36 directs fluid back to the reservoir 34 for circulating fluid. (loop, paragraph 0030, Figure 1, 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. as applied to claims 1, 3-6 and 8 above, and further in view of Fan et al., US 2015/0153300.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
	 Giri does not disclose the channel has a serpentine shape crossing the electrode pair multiple times. 
Fan et al. discloses a microfluidic device made of four serpentine micro-channel network 21, the electrode array 3 is composed of an four three -electrode system printed electrode. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Giri to include a serpentine and electrode arrangement to allow for analysis of fluid flowing through the channel as taught by Fan.
As to claim 16,  Giri discloses that the constriction width can be 30 m, but does not specify the width of the pumping portion. 
It would have been within the common sense, routine skill and knowledge, predictability, and obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Giri such that the diameter of other portions of the microfluidic channel have a width greater than the constriction and a value within the claimed in the claimed range to accommodate desires volumes of fluid. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corso; Thomas N. et al.; Bade; Nathan et al.; Johnson; Charles et al.; Masquelier; Don et al.; MARKEL; David P. et al.; Bernate; Jorge et al.; Zahn; Jeffrey et al.; ZOHAR; Yitshak et al.; and Corso; Thomas N. disclose channel devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798